Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 01/24/2022. Claims 1, 2 and 7 are amended. Claim 13 is new. Claims 1-13 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/29/2021, and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, and 2, is/are drawn to method (i.e., a process), and claim(s) 7, and 8 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 2, 7, and 8 is/are drawn to one of the statutory categories of invention.
Claims 1-13 are directed to acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. Specifically, the claims recite capturing sensing data; acquiring test data in which correct information of attribute information of the mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as device, database, and processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the device, database, and processor perform(s) the steps or functions of capturing sensing data; acquiring test data in which correct information of attribute information of the sensing data is attached to the sensing data from a user; calculating each performance of a plurality of learned models generated different from the user, by using the information obtained by applying the test data to each of the plurality of learned models stored in advance and the correct information attached to the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a device, database, and processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. As discussed above, taking the claim elements separately, the device, 
As for dependent claims 3-6, and 9-13 further describe the abstract idea of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-13.

Pertinent Art
Reference#WO2012151198A1 teaches similar invention which describes A system includes a computer(s) coupled to a data storage device(s) that stores a training function repository and a predictive model repository that includes includes updateable trained predictive models each associated with an accuracy score. A series of training data sets are received, being training samples each having output data that corresponds to input data. The training data is different from initial training data that was used with training functions from the repository to train the predictive models initially. Upon receiving a first training data set included in the series and for each predictive model in the repository, the input data in the first training set is used to generate predictive output data that is compared to the output data. Based on the comparison and previous comparisons determined from the initial training data and from previously received training data sets, an updated accuracy score for each predictive model is determined.


	NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How To Improve Deep Learning Performance” describes “Ideas to Improve Algorithm Performance This list of ideas is not complete but it is a great start. 
My goal is to give you lots ideas of things to try, hopefully, one or two ideas that you have not thought of.
You often only need one good idea to get a lift.
If you get results from one of the ideas, let me know in the comments. I’d love to hear about it! 
If you have one more idea or an extension of one of the ideas listed, let me know, I and all readers would benefit! It might just be the one idea that helps someone else get their breakthrough. 
I have divided the list into 4 sub-topics:
Improve Performance With Data.
Improve Performance With Algorithms.
Improve Performance With Algorithm Tuning.
Improve Performance With Ensembles.”.

Response to Arguments
7.	Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “device, database, and processor” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of acquiring test data from attribute information of a user’s device, calculating, and selecting learned model based on calculation performance. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D. 112 rejection has been withdrawn based on the amendments submitted on 01/24/2022.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621